DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2 and 6 have been cancelled. New claims 19-22 have been added. Claims 1, 3-5 and 7-22 are pending in the application and claims 10-15 remain withdrawn from consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 9 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,887,427 A to Maus et al. (Maus).
In reference to claim 1, Maus discloses an exhaust system for an internal combustion engine, the exhaust system comprising: an exhaust gas-carrying component with an outer wall (4; Fig. 1); a heat conductor element comprising a jacket (8 or 9) and a heat conductor device (7; every material is capable of conductive heat transfer) enclosed by the jacket; and a pass-through device for a gastight passing of the heat conductor element through the outer wall of the exhaust gas-carrying component, wherein the pass-through device comprises a pass-through opening in the outer wall (aperture formed in 4), which pass-through opening is traversed by the heat conductor element and a connection element (6) gastightly connected to the heat conductor element and also gastightly connected to the outer wall in substance (“in substance” being interpreted as the plain and ordinary meaning of “essentially” as no special definition is provided), the pass-through device further comprising a thickened area of the jacket (formed by 8 or 10) in a longitudinal section of the heat conductor element, which longitudinal section traverses the pass-through opening, the thickened area of the jacket of the heat conductor element being connected in substance (again, given the plain and ordinary meaning) to the connection element.
In reference to claim 3, Maus discloses the exhaust system in accordance with claim 1, wherein the thickened area is provided by a sleeve (8 or 10) gastightly enclosing the jacket.
In reference to claim 4, Maus discloses the exhaust system in accordance with claim 3, wherein: the sleeve is gastightly connected to the jacket (col. 2, lines 16-35) by compressing (interpreted as product-by-process); or the sleeve (8)is made of metallic material (optional); or the sleeve is gastightly connected to the jacket by compressing and the sleeve is made of metallic material.
In reference to claim 5, Maus discloses the exhaust system in accordance with claim 1, wherein an internal cross-sectional dimension of the pass-through opening is at least 1.5 times an external cross-sectional dimension of the heat conductor element in the longitudinal section traversing the pass-through opening (see Fig. 1; the opening in 4 is disclosed as being many times larger than the conductor element 7).
In reference to claim 8, Maus discloses the exhaust system in accordance with claim 1, wherein: the jacket is made of metallic material (optional); or the heat conductor device comprises an electrical connecting conductor (7) in a longitudinal section of the heat conductor element traversing the pass-through opening and a heat conductor (2; again, every material is capable of conductive heat transfer) which adjoins the connecting conductor in the interior of the exhaust gas-carrying component; or the jacket is made of metallic material and the heat conductor device comprises an electrical connecting conductor in a longitudinal section of the heat conductor element traversing the pass-through opening and a heat conductor which adjoins the connecting conductor in the interior of the exhaust gas-carrying component.
In reference to claim 9, Maus discloses the exhaust system in accordance with claim 8, wherein: the pass-through device further comprises a thickened area of the jacket (formed by 8, 10) in a longitudinal section of the heat conductor element, which longitudinal section traverses the pass-through opening; and a transition from the connecting conductor (7) to the heat conductor (2) is located in the area of an end of the thickened area, which end is arranged in the interior of the exhaust gas-carrying component (4) such that the transition is not enclosed by the thickened area (see Fig. 1).
In reference to claim 17, Maus discloses the exhaust system in accordance with claim 1, wherein the connection element is connected the outer wall by welding (col. 3; lines 19-21).
In reference to claim 18, Maus discloses the exhaust system in accordance with claim 1, wherein the heat conductor element is configured to generate heat when an electric voltage is applied to the heat conductor element (inherent property of electrical conductor due to electrical resistance).
In reference to claim 19, Maus discloses an exhaust system for an internal combustion engine, the exhaust system comprising: an exhaust gas-carrying component comprising an outer wall (4); a heat conductor element comprising a jacket (8 or 9) and a heat conductor device (7) enclosed by the jacket; and a pass-through device for a gastight passing of the heat conductor element through the outer wall of the exhaust gas-carrying component, wherein the pass-through device comprises a pass-through opening in the outer wall, which pass-through opening is traversed by the heat conductor element and a connection element (6) gastightly connected to the heat conductor element and also gastightly connected to the outer wall, the pass-through device further comprising a thickened area of the jacket (10) in a longitudinal section of the heat conductor element, the longitudinal section extending through the pass-through opening, wherein a portion of the thickened area of the jacket of the heat conductor element is in direct contact with the connection element (see Fig. 1).
In reference to claim 20, Maus discloses the exhaust system in accordance with claim 19, wherein the heat conductor element is configured to generate heat when an electric voltage is applied to the heat conductor element (inherent property of electrical conductor due to electrical resistance).
Allowable Subject Matter
Claims 7, 16, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5 and 7-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
18 July 2022